AOXING PHARMACEUTICAL COMPANY, INC. 15 Exchange Place, Suite 500 Jersey City, NJ 07302 December 14, 2010 Division of Corporation Finance Securities and Exchange Commission treet Washington, DC 20549 Re: Aoxing Pharmaceutical Company, Inc. Registration Statement on Form S-3 Filed July 26, 2010 File No. 333-168305 Ladies and Gentlemen: Aoxing Pharmaceutical Company, Inc., pursuant to Rule 477, hereby requests that the Securities and Exchange Commission consent to the withdrawal of the Company’s registration statement on Form S-3 (File No. 333-168305).We are requesting withdrawal of the registration statement because we have determined that Aoxing Pharmaceutical Company, Inc. does not meet the conditions to use Form S-3 set forth in General Instruction 1A(3)(b). If you have any questions or require further information regarding this application, please contact our counsel, Robert Brantl, at 914-693-3026. Sincerely, /s/ Zhenjiang Yue Zhenjiang Yue Chief Executive Officer
